THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVANIA

SELECT|VE INSURANCE COMPANY
OF AMER|CA,

Plaintiff,
v. § 3:17-cv-2376
' (JUDGE MARlAN|)
ROBYN NOV|TSKY, individually
and as Executrix of the Estate of
Kevin C. Novitsky, deceased,
V|LLAGE AUTO SALES, |NC., and
PATR|C|A NOV|TSKY, individually
and as the Executrix of the Estate
of Clement Novitsky, deceased,
Defendants.
MEMO&AHDUM OPlNlON
l. |NTRODUCT|ON

Plaintiff filed this declaratory judgment action seeking a judicial determination of the
amount of underinsured motorist coverage available to any Defendant in the action. (Doc.
1.) Five motions are pending before the Court in the above-captioned action: a motion for
summary judgment filed by Defendants Robyn Novitsky and Village Auto Sa|es (Doc. 9); a
motion for summary judgment filed by Defendant Patricia Novitsky (Doc. 44); cross-motions
for summary judgment (Docs. 17, 47) filed by Plaintiff in response to Defendants’ filings; and
a motion to strike certain responses contained in P|aintiff’s responses to Defendants’

statement of undisputed facts filed by Defendants Robyn Novitsky and Village Auto Sa|es

(Doc. 29). Here the Court addresses Defendants’ motion to strike with which they assert

 

that Plaintiffs responses to paragraphs 15-18, 36, 51, 55-58, 60, 61, 63, 64, 71, and 74-80
should be stricken and those paragraphs should be deemed admitted. (Doc. 29 at 5.)
ll. STANDARD OF REV|EW

A district court has broad discretion in the application and interpretation of its own
local rules. Weifzner v. Sanofi Pasteur, lnc., 909 F.3d 604, 613 (3d Cir. 2018). Weitzner
noted that Local Rule 56.1 of the Local Ru|es of Court of the Midd|e District of Pennsy|vania
“’is essential to the Court's resolution of a summary judgment motion’ due to its role in
‘organizing the evidence, identifying undisputed facts, and demonstrating precisely how each
side proposed to prove a disputed fact with admissible evidence.”’ ld. (quoting Kramer v.
Peerless lndem. lns. Co., No. 3:CV-08-2096, 2010 WL 11553711, at *1 (M.D. Pa. Apr. 21,
2010)) (citing Hartshorn v. Throop Borough, No. ClV.A. 3:07-CV-01333, 2009 WL 761270, at
*3 (M.D. Pa. l\/lar. 19, 2009) (“The purpose of this rule is to structure a party's summary
judgment legal and factual theory into a format that permits and facilitates the court's direct
and accurate consideration of the motion." )). Local Rule 56.1 provides the following:

A motion for summary judgment filed pursuant to Fed.R.Civ.P.56, shall
be accompanied by a separate, short and concise statement of the material
facts, in numbered paragraphs, as to which the moving party contends there is
no genuine issue to be tried.

The papers opposing a motion for summary judgment shall include a
separate, short and concise statement of the material facts, responding to the
numbered paragraphs set forth in the statement required in the foregoing
paragraph, as to which it is contended that there exists a genuine issue to be
tried.

Statements of material facts in support of, or in opposition to, a motion
shall include references to the parts of the record that support the statementsl

2

 

Al| material facts set forth in the statement required to be served by the
moving party will be deemed to be admitted unless controverted by the
statement required to be served by the opposing party.

M.D. Pa. L.R. 56.1.

Where a party's Rule 56.1 statement is not short, concise or limited to material facts,

 

and would hinder rather than facilitate the court’s consideration of the pending motion, the
court need not accept the statement. Hartshorn, 2009 WL 761270, at *3. lf a responding
party fails to comply with Local Rule 56.1, such failure may be deemed an admission Ward
v. Noonan, 147 F. Supp. 3d 262, 271 (M.D. Pa. 2015). As the rule states, responsive
statements which do not contradict the veracity of the statements of fact are to be deemed
admitted. See, e.g., Mercurio v. Louisvil/e Ladder, lnc., No. 3:16-CV-412, 2018 WL
2465181, at *2 (M.D. Pa. May 31, 2018).

l|l. ANALYS|S
A. Facts Concerning Corporate Status

Defendants argue that Plaintiff’s responses to facts asserting that Selective insurance

 

Company of America and Se|ective insurance Company of South Carolina are separate,
distinct, and different corporations with their own corporate identities (paragraphs 15-18 and

74) should be stricken because Plaintiff earlier admitted these facts, (Doc. 30 at 1.) Plaintiff

responds it has never disputed the two entities are separate companies but asserts it objects

to the characterizations set out in the identified paragraphs (Doc. 37 at 3-4.)

To the extent paragraph 15 specifically states that Selective insurance Company of
America and Selective insurance Company of South Carolina “are separate corporations,”
Plaintiff is deemed to have admitted this fact. To the extent paragraphs 16-18 and 74 are
repetitious and/or present additional characterizations of the corporate identities, the Court
will not consider the statements to be undisputed statements of material facts.

B. Fact that Piaintiff’s Policy is First in Priority for UlM Coverage

Defendants assert that paragraph 36, wherein they state that the vehicle occupied by
the decedents is “first in priority for underinsured motorist coverage pursuant to 75 Pa. C.S.
§ 1733” is undisputed in that Plaintiff did not dispute that the vehicle was covered under the
policy. (Doc. 30 at 8.) Plaintiff responded to this paragraph with the following statement
“Seiective objects to the legal conclusion contained in this paragraph.” (Doc. 20 11 36.)
Defendants do not dispute that the paragraph contains a legal conclusion but rather aver
that it is an appropriate conclusion. (Doc. 30 at 8-9.) Because the statement of fact
inappropriately contains legal conclusions, see Dawn L. v. Greater Johnstown Sch. Dist.,
614 F. Supp. 2d 555, 558 (W.D. Pa. 2008), the Court will not include paragraph 36 in its
consideration of undisputed material facts.

C. Facts Concerning the “Notice of Policy Transfer into New Selective Affiliate”

Defendants state that paragraphs related to the July 2012 “Notice” (paragraphs 51,
55-58, 60, 61, 63, 64, 76, 77, and 80) must be deemed admitted because Plaintiffs

responses do not address or refute the “material fact” stated in each of the paragraphs

 

(Doc. 30 at 9.) Plaintiff responds that Defendants mischaracterize its responses to certain
facts and “Plaintiff unequivocally disputes that the July 2012 Notice announces a new policy
between new and different parties.” (Doc. 37 at 6.) The Court concludes the following:

o 11 51 is deemed admitted in that Defendants say Village Auto Sa|es, lnc., was no
longer insured by Selective insurance Company of South Carolina as of July 13,
2012, at 12:01 a.m. and Plaintiff says the policy expired at that time without
controverting Defendants’ statement;

o 11 55 is deemed admitted in that Defendants’ statement that, pursuant to the July
2012 Notice, Village Auto Sa|es, lnc.’s, policy was “rewritten” through Plaintiff
Selective insurance Company of America as of July 13, 2012, at 12:01 a.m. mirrors
the language contained in the Notice itself as set out in a previous statement of fact
(Doc. 10 11 49) which Plaintiff did not dispute (Doc. 2011 49);

o 11 56 is considered disputed in that Defendants statement therein that “Seiective
insurance Company of America issued a policy of insurance” as of July 13, 2012,
does not accurately reflect the language contained in the Notice as stated by
Defendants in a previous fact, i.e., “This realignment will result in your coverage
being reissued through the new Selective afhliate” (Doc. 10 11 48);

o 11 57 is deemed admitted in that Defendants’ statement that Plaintiff Selective
insurance Company of America as of July 13, 2012, at 12:01 a.m., “offered” Village

Auto Sa|es, lnc., a policy of insurance pursuant to the July 2012 Notice mirrors the

 

language contained in the Notice itself as set out in a previous statement of fact
(Doc. 10 11 49) which Plaintiff did not dispute (Doc. 20 11 49);

11 58 is deemed admitted in that Defendants state the relevant policy was “delivered”
to Village Auto Sa|es, lnc., and Plaintiff does not dispute delivery (Doc. 2011 58);

11 60 is deemed admitted for reasons similar to those identified regarding 11 51;

1161 is deemed admitted in that Defendants’ reference to “a new policy” is consistent
with a statement previously admitted wherein the Notice is quoted regarding the
“New Policy Effective Date” (Doc. 1011 47; Doc. 2011 47);

11 63 is deemed admitted pursuant to previous admissions cited above (see Doc. 10
1111 47-49; Doc. 20 1111 47-49);

11 64 is deemed admitted pursuant to previous admissions cited above (see Doc. 10
1111 47-49; Doc. 20 1111 47-49);

1176 is deemed admitted as per 1111 51 and 60;

11 77 is deemed admitted as per 11 64;

1180 averments by Defendants are rejected as conclusions of law.

D. Facts Concerning the UM/UlM Reduction Form

Defendants identify four paragraphs which they assert should be deemed admitted-

paragraphs 71, 75, 78, and 79. (Doc. 30 at 12.) Defendants maintain the paragraphs are

appropriately deemed admitted because the material facts set out therein establish that when

Selective insurance Company of America offered the policy indicated in the Notice it did not

6

 

obtain a written request from Village Auto Sales, lnc., regarding reduction of the underinsured
motorist benefits to an amount equal to or less than the limits for bodily injury. (/d. at 12-13.)
Plaintiff responds that “[w]hat Defendants fail to understand is that Plaintiff is responding that
it obtained a UM/Ull\/l reduction form, and, therefore, disputes the fact.” (Doc. 37 at 8.) The
Court makes the following determinations as to the paragraphs identihed:

0 11 71 is deemed disputed not because Plaintiff points to evidence that it obtained a
written request to reduce underinsured motorist coverage “when” it offered the policy
of insurance as stated by Defendants (see Doc. 1011 7; Doc. 20 11 71) but because
Defendants state that Selective insurance Company of America “issueo”’ the policy
(Doc. 10 11 71 (emphasis added)) and the Court found pursuant to 11 56 that the word
“issued” does not accurately reflect the language contained in the Notice;

o 11 75 is deemed disputed in that the wording used by Defendants in this paragraph is
open to interpretation and Plaintiff directly responds that the forms executed
pursuant to 75 Pa. C.S. § 1791 .1 and § 1734 dated July 31, 2001, are fully
applicable to the Selective policies issued from July 13, 2012, through at least May
24, 2017 (Doc. 101175; Doc. 20 11 75);

o 111178 and 79 are deemed disputed in that Defendants state in both paragraphs that
Plaintiff failed to obtain the “requireo”’ writings (Doc. 101111 78, 79 (emphasis added))
and Plaintiff avers that the required writings were obtained on July 31, 2001 (Doc. 20

1111 78, 79).

 

 

lV. CONCLUS|ON

For the reasons discussed above, Defendants’ Robyn Novitsky, individually and as
Executrix of the Estate of Kevin C. Novitsky, Deceased, and Village Auto Sa|es, lnc.’s
Motion to Strike Piaintiff’s Responses to Defendants’ Statement of Undisputed Facts and
Deem Facts Admitted (Doc. 29) will be granted in part and denied in part. The motion will
be granted in that the following paragraphs are deemed admitted: 1111 15, 51, 55, 57, 58, 60,
61, 63, 64, 76, 77. The motion will be denied in that the following paragraphs are deemed
disputed or otherwise excluded from consideration in the Court’s recitation of undisputed
material facts when considering the pending summary judgment motions :1111 16, 17, 18, 36,
56, 71, 74, 75, 78, 79, 80.1 An appropriate Order is filed simultaneously with this

Memorandum.

z//%

 

 

United States District Judge

 

1 Nothing in this Memorandum should be read to indicate that ali statements of fact deemed admitted
herein and in the parties’ statements of facts will be included in the Court’s recitation when considering the
pending summary judgment motions and cross-motions as some facts may be found to be immateriai,
repetitious, or otherwise not supported by the record. See, e.g., Dawn L. v. Greater Johnstown Sch. Dist.,
614 F. Supp. 2d 555, 558 (W.D. Pa. 2008),

8

